Citation Nr: 1108897	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  10-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

At the hearing, the Veteran submitted additional evidence consisting of articles concerning a relationship between hearing disorders and whiplash.  See 38 C.F.R. 
§ 20.1304 (2010).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from bilateral hearing loss as a result of acoustic trauma and/or a neck injury that occurred in service.  Upon a review of the record, the Board determines that a remand is necessary so that the Veteran may be afforded another VA examination.  

A VA examination was performed in December 2008 and an addendum opinion was received in September 2009.  However, the Board finds that this opinion is inadequate, particularly in light of evidence submitted by the Veteran at his hearing.  In December 2008, the VA examiner opined that she could not provide an opinion with respect to the Veteran's hearing loss without resorting to speculation.  This statement does not constitute an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Thus, the examiner was asked to clarify her opinion.  In September 2009, she opined that the Veteran's right ear high frequency hearing loss may be due to noise exposure in service and that the Veteran's left ear haring loss may have worsens as a result of military noise exposure.  However, as to both of her opinions, she indicated that she was referring to the untested frequencies, i.e., 6000 Hz and 8000 Hz.  These frequencies are not pertinent to assessment of hearing loss disability under VA regulations.  38 C.F.R. § 3.385.  The examiner offered no further opinion with respect to the other frequencies from 500 Hz to 4000 Hz.  

Moreover, the Board observes that there appears to have been a hearing deficit noted at the Veteran's enlistment examination.  Specifically, the Veteran's audiogram at that time showed elevated hearing thresholds at the 4000 Hz level for both the right and left ears; only the left ear met the criteria for a hearing loss disorder under VA regulations.  See id.  The VA examiner noted that there was no change in the hearing threshold at 4000 Hz for the left ear during service, but she did not discuss the fact that there was a change in the hearing thresholds at the other tested frequencies.  Even though the Veteran's hearing acuity may not reach the level of a disability under VA regulations, a change in pure tone thresholds can indicate a loss of hearing acuity that could reflect the beginning of a decline in hearing that eventually meets the criteria for such disability for VA purposes.  Consequently, another VA opinion on this issue is necessary.  

Finally, even though the examiner provided a positive nexus opinion between the Veteran's tinnitus and his in-service neck injury, she did not address whether the Veteran's hearing loss could have been affected by the neck injury.  Literature submitted by the Veteran at his hearing suggests that such a relationship may exist.  Further, an August 1966 in-service audiogram, performed a few months after the May 1966 neck injury, showed an increase in hearing thresholds for each ear.  Therefore, the Board requires another opinion on this theory of etiology.  




Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological examination in order to ascertain the existence and etiology of his bilateral hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record, including all in-service and post-service audiograms, and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss is the result of his hearing acuity in his left ear undergoing an permanent overall increase in severity during his military service as a result of in-service noise exposure, the May 2006 neck injury, or other in-service event, disease, or injury?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ear hearing loss is causally or etiologically related to in-service noise exposure, the May 2006 neck injury, or other in-service event, disease, or injury?		
A rationale for any opinion advanced should be provided and all contradictory evidence must be addressed.  The examiner should also state what sources were consulted in forming the opinion.  

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the December 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


